DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment, filed 6/28/2022, has been entered. Claims 1-15 are pending with claims 1-9 being withdrawn from consideration.
Response to Amendment
It is noted that withdrawn claim 1 has been amended to depend from claim 10.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-9 remain withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.
The examiner has required restriction between product or apparatus claims and method claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn method claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Election/Restrictions
Applicant’s election without traverse of claims 10-15 in the reply filed on 6/28/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 204627580 - see IDS) in view of Thoms (US 20140033696). 
Regarding claim 10: Li discloses a horizontal directional drilling machine comprising a motor, a motor displacement adjusting assembly, that the motor displacement adjusting assembly is connected to the motor, and that the motor displacement adjusting assembly is configured to adjust a working displacement of the motor (translation pages 1-2 - operator controls drilling therefore must control motor displacement; Li discloses controlling total displacement which would include a working displacement). Li discloses an oil return back pressure detecting assembly, that the oi! return back pressure detecting assembly is connected to the motor, and that the oil return back pressure detecting assembly is configured to detect an oil return back pressure of the motor (translation pages 1-2 - pressure sensors monitor motor pressures and check pressure differences). Li discloses a pressure control valve, that the pressure control valve is connected to the motor, and that the pressure control valve is configured to control a working pressure of the motor (translation pages 1-2 - controller controls variable motor control valves. Li discloses a motor push-pull force setting assembly and that the motor push-pull force setting assembly is configured to set a push-pull force of the motor (translation pages 1-2 - particularly last two lines of page 1). Li discloses a controller and that the controller is connected to the motor displacement (translation pages 1-2 - particularly last two lines of page 1). 
Relying on the Li translation it is not explicitly clear that Li controls a working pressure of the motor by enabling an oil feeding pressure of the motor to be equal to the working pressure required by the motor. Thoms discloses controlling a working pressure of the motor by enabling an oil feeding pressure of the motor to be equal to the working pressure required by the motor ([0019], [0020], [0044], [p0047]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the machine of Li to control a working pressure of the motor by enabling an oil feeding pressure of the motor to be equal to the working pressure required by the motor as taught by Thoms. As Li discloses monitoring oil port pressures to control the motor displacement and as Thoms disclosing controlling the oil pressure to control displacement, it would have been within routine skill to select a specific oil pressure to produce a specific motor displacement. Such a selection and such a configuration would have been predictable with a reasonable expectation of success. 
Regarding claim 11: Li discloses that the motor comprises a variable motor (translation page 2). 
Regarding claim 13: Li discloses that the oil return back pressure detecting assembly comprises a first pressure sensor configured to detect a pressure of one of an oil inlet and an oil outlet of the motor and a second pressure sensor configured to detect a pressure of the other one of the oil inlet and the oil outlet of the motor (translation pages 1-2).
Regarding claim 14: Li discloses that the motor push-pull force setting assembly comprises a push-pull force adjusting component connected to the controller, a display component arranged at a periphery of the push-pull force adjusting component and configured to display a gear position of the push-pull force adjusting component (translation pages 1-2).
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 204627580 - see IDS) and Thoms (US 20140033696), as applied to claim 10 above and further in view of Koch et al. (US 20030205409). 
Li and Thoms disclose the invention substantially as claimed and as discussed above. 
Regarding claim 12: Relying on the Li translation it is not explicitly clear as to the controls available to the operator. However, the last paragraph of page 1 (Li translation) it appears that Li discloses control variables for the operator. However, Koch explicitly discloses operator controls including that the motor displacement adjusting assembly comprises a motor working gear knob, that the motor working gear knob is connected to the controller, and that a displacement control valve is connected to the controller and the motor, that the controller is configured to control a current or a voltage of the displacement control valve according to a gear position of the motor working gear knob to control the displacement of the motor (Figs. 4-7; [0048], [0053]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the machine of Li, as modified by Thoms to utilize the operator controls as taught by Koch. As both Li and Koch are directed to the drilling machine operation, as Li at least alludes to operator control, and as Koch specifically presents an operator control console, it would have been within routine skill to select a specific operator control console from a finite selection of controls. Such a selection and such a configuration would have been predictable with a reasonable expectation of success. 
Regarding claim 15: Li, as modified by Thoms and Koch, discloses that the motor push-pull force setting assembly comprises a potentiometer (Koch - [0007], [0041]).
Response to Arguments
Applicants’ amendments and arguments, filed 6/28/2022, with respect to the rejections of claims 10-15 have been fully considered and they are at least partially persuasive. The objections and rejections that have been withdrawn are not repeated herein.
Applicants’ arguments have been considered but are moot because the arguments do not apply to any of the reference combinations being used in the current rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/3/2022